Citation Nr: 0943847	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05 34-053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an increased rating for diabetes mellitus, 
type II, with peripheral neuropathy, currently rated as 20 
percent disabling.

2.  Entitlement to an initial disability rating in excess of 
10 percent, prior to September 27, 2005, for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk



INTRODUCTION

The Veteran served on active duty from April 1965 to July 
1974, and from May 1976 to February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is manifested by the need 
for insulin and dietary restrictions, but his physical 
activity is not clinically regulated.

2.  From September 19, 2007, the Veteran has mild carpal 
tunnel syndrome in the right hand and moderate carpal tunnel 
syndrome in the left hand, both secondary to diabetes 
mellitus.

3.  Before September 27, 2005, the Veteran's posttraumatic 
stress disorder was productive of occupational and social 
impairment with deficiencies in most areas, due to such 
symptoms as near-continuous depression affecting his ability 
to function effectively; homicidal and suicidal ideations; 
anger; irritability; avoidance of crowds; difficulty 
concentrating; impaired memory; difficulty sleeping; 
hypervigilance; exaggerated startle response; headaches; 
nightmares; family relationship problems; and difficulty 
establishing and maintaining effective relationships.  It was 
not productive of total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent, for diabetes mellitus, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2009).

2.  The criteria for a separate compensable rating of 10 
percent for carpal tunnel syndrome of the right hand have 
been met, effective September 19, 2007.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.124a, DC 8515 (2009).

3.  The criteria for a separate compensable rating of 20 
percent for carpal tunnel syndrome of the left hand have been 
met, effective September 19, 2007.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.124a, DC 8515 (2009).

4.  The criteria for a 70 percent rating, but no higher, for 
posttraumatic stress disorder have been met, for the period 
beginning March 15, 2004, and ending September 26, 2005.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, DC 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend, in substance, 
that the Veteran's service-connected disabilities are more 
disabling than currently evaluated.  Initially, it is noted 
that VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Veteran does not allege that VA 
failed in its notice obligations.  In a March 2004 letter, VA 
notified the Veteran of evidence needed to establish 
entitlement to an increased rating, what VA would seek to 
provide, and what he should provide.  In a November 2007 
correspondence, the Veteran was informed about how disability 
ratings and effective dates are assigned.  The Board finds 
that VA has complied with its notice obligations.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes (1) assisting the Veteran 
in the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Veteran does not allege that VA has violated its duty to 
assist.  The Veteran's relevant available service records, VA 
medical treatment and examination records, Social Security 
Administration (SSA) records, and private medical records 
have been obtained.

Moreover, the Veteran has undergone three separate diabetes 
mellitus VA examinations-in April 2004, September 2007, and 
January 2009-and a VA psychological examination in May 2004.  
VA-provided medical examinations must be legally 
"adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007).  To that end, examinations must be both "thorough 
and contemporaneous."  Caluza v. Brown, 7 Vet. App. 498, 
505-506 (1995) (applying pre-VCAA law); accord Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007).  A thorough 
examination "must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  In other words, it must provide "sufficient 
detail" to enable the Board to make a "fully informed 
evaluation."  Id.

The Veteran does not object to the adequacy of his VA 
examinations, and the Board finds them to be adequate.  The 
examinations were thorough, and there is no evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected conditions since 
he was last examined.  Because the Board finds the 
examinations here to be legally adequate, VA is under no duty 
to provide another examination or to obtain an additional 
medical opinion.

In sum, the Board finds that VA has fulfilled its duty to 
assist in every respect.


II.  Increased Rating, Diabetes Mellitus

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities.  The rating percentages 
represent, as far as practically can be determined, the 
average impairment of the veteran's earning capacity.  38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.

When rating a service-connected disability, VA must consider 
the entire history of the disability.  38 C.F.R. § 4.1; see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991) 
(rating decisions must be based on a review of the "full 
recorded history of the condition").  VA assigns the 
disability rating that most closely reflects the level of 
social and occupational impairment a veteran is suffering.  
Where a question arises as to which of two ratings to apply, 
the higher rating will be assigned if the "disability 
picture" more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When a reasonable doubt arises as to the 
degree of a veteran's disability, VA resolves the doubt in 
the veteran's favor.  38 C.F.R. § 4.3.

Moreover, when assigning a disability rating, VA is obligated 
to consider whether a veteran is entitled to "staged" 
ratings (separate ratings assigned for separate time 
periods).  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) 
(staged ratings for increased-rating claims).

In the case at bar, the RO established service connection in 
May 2002 for type II diabetes mellitus with peripheral 
neuropathy associated with herbicide exposure, and assigned a 
20 percent evaluation.  A 20 percent evaluation has been in 
effect since that time.

Diabetes mellitus is rated under Diagnostic Code 7913.  Under 
that code, a 20 percent disability rating is assigned when 
the condition requires insulin and restricted diet; or oral 
hypoglycemic agent and restricted diet.

A 40 percent disability rating is assigned when the condition 
requires insulin, restricted diet, and regulation of 
activities.  38 C.F.R. § 4.119, DC 7913.

VA evaluates compensable complications from diabetes mellitus 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications, on the other hand, are considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, DC 7913, Note 1.

[The Board notes that bilateral peripheral neuropathy of the 
lower extremities was established by the RO in an August 2008 
decision, as secondary to his diabetes mellitus.  The Veteran 
did not appeal the evaluations assigned for these disorders, 
and as such, the Board will not consider higher evaluations 
for this disorders.]

Finally, the Board notes that when VA grants a claim for an 
increased rating, it may assign an effective date up to one 
year before the date the claimant's application for increase 
was received, provided it is factually ascertainable that an 
increase in disability had occurred within that timeframe.  
38 U.S.C.A. § 5110(b)(2).  "Accordingly, the relevant 
temporal focus for adjudicating an increased-rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim."  Hart v. Mansfield, 21 
Vet. App. 505, 509 (2007) (emphasis added).  Here, then, the 
applicable relevant time period begins March 15, 2003 (one 
year before the Veteran filed his claim for increased 
rating), and continues to the present time.

The Board has reviewed the lay and medical evidence relating 
to the Veteran's service-connected condition.  The Veteran 
has submitted several statements to the effect that his type 
II diabetes mellitus with peripheral neuropathy (pain and 
numbness in hands or feet) has become more severe; that 
during the period between February 2004 and February 2005, 
his blood sugar dropped so low that he passed out on two 
occasions; that his blood sugar readings have occasionally 
been "over 300" and that they range "from as low as 60 to 
over 500"; that beginning sometime in 2004, his insulin 
dosage increased from 60 "N" units and 40 "R" units, twice 
daily, to 74 "N" units and 46 "Novolog" units in the 
morning, and 66 "N" units and 40 "Novolog" units in the 
evening; that he has had numerous episodes of hypoglycemia 
and ketoacidosis; that his activity around the house has been 
"reduced to practically none" and that his activities 
outside the home have also been curtailed; that he tires 
easily and has no energy; that he suffers from loss of 
strength, primarily on his left side; and that despite eating 
properly and taking insulin, his diabetes is still not under 
control.

Treatment records show that the Veteran received regular 
treatment for his diabetes mellitus condition throughout the 
applicable time period.  An October 2003 letter from the 
Veteran's private physician stated that the Veteran's 
condition required that he strictly adhere to a regular 
schedule as to both his insulin and his meals; otherwise he 
would be at risk for hypoglycemia.

In April 2004, the Veteran underwent a VA diabetes mellitus 
examination, wherein he reported adhering to a low-sodium, 
low-sugar, low-fat diet.  He reported no hospitalization 
since he was first hospitalized and treated for diabetes.  He 
reported that he was still active around the house despite 
having recently lost his job as a policeman because of a 
dispute with his chief.  He stated that he had "blurred 
vision in the left eye for about a day[,] two weeks ago," 
and that he had had no problems before or after that episode.  
He reported having no loss of strength.

On physical examination, his skin showed no inflammation or 
edema.  Eye examination showed that his pupils were equal, 
round, and reactive to light and accommodation; his 
extraocular muscles were normal; and his fundi were normal.  
His neck was supple, his lungs clear.  His abdomen was soft 
with good bowel sounds, no masses, and no tenderness.  
Neurological examination was normal in all respects, although 
his cranial nerves II-XII were grossly normal.  Examination 
of his extremities revealed pulses 2+; deep tendon reflexes 
2+; no edema; and normal sensation on all extremities.  The 
examiner diagnosed the Veteran with diabetes mellitus, type 
II, under good control.

In January 2005, the Veteran underwent a diabetic eye exam, 
and in February 2005, he underwent a diabetic foot exam.  The 
results of both exams were normal.

In an October 2005 treatment record, it was noted that the 
Veteran was not physically active each day, and the examiner 
noted that he had made "little effort" to follow an 
exercise regimen.  The examiner diagnosed the Veteran with 
diabetes mellitus, type II, uncontrolled, and recommended, 
among other things, a routine exercise regimen.

In a December 2005 treatment record, the examiner recorded 
that the Veteran was not adhering sufficiently to his diet 
regimen and was not getting enough exercise.  He diagnosed 
the Veteran with type II diabetes mellitus, uncontrolled, and 
urged the Veteran to follow his meal plan and to exercise. 

In July 2006, the Veteran was ordered to stop his use of 
glucophage "due to gradually decreasing kidney function."  

In October 2006, the Veteran completed a "physical 
activities questionnaire" for the Social Security 
Administration (SSA), wherein he indicated that his normal 
daily activities included preparing meals, doing laundry, 
taking out the trash, driving (for sundry errands), doing 
lawn work, and shopping.  He stated that he could not do any 
of these tasks for more than fifteen minutes without having 
to stop and take a break to catch his breath and rest his 
legs.  He stated that he was unable to lift more than forty 
pounds without help; that he suffered from dizziness while 
walking; and that he leaned to the left when walking.  He 
stated that he could stand up for only fifteen minutes at a 
time, and that the time he was able to stand up had decreased 
over time.  He explained that, for example, when preparing 
meals he had to "get everything together in a short period 
of time so as not to fall while cooking."  Grocery shopping, 
he explained, was not as bad as other types of shopping 
because he was able to lean on the shopping cart.

In November 2006, the Veteran underwent another diabetic eye 
exam, the result of which was again normal.

In February 2007, SSA determined that the Veteran was 
entitled to monthly disability benefits beginning February 
2007.  SSA listed the primary diagnosis relating to his 
entitlement to disability benefits as being 
"[a]ffective/[m]ood disorders" and the secondary diagnosis 
as being "[l]eft shoulder degenerative joint disease."  SSA 
assessed the Veteran's maximum work capacity as being in the 
light work range (which is fourth in line, behind (1) no 
exertional limitations; (2) heavy work range; (3) medium work 
range; and ranks just above (5) limited light work range; and 
(6) sedentary work range).

A June 2007 VA treatment record shows that the Veteran 
presented complaining of coronary artery disease, without 
chest pain or shortness of breath.  The examiner noted that 
his diabetes was well controlled.  At the end of the visit, 
the examiner advised the Veteran to continue his medications; 
maintain his low-sodium, low-fat, low-cholesterol diet; and 
"[i]ncrease exercise as tolerated."  (The Veteran was 
similarly advised in February 2005, May 2006, November 2006, 
and, later, in December 2007.)

On September 19, 2007, the Veteran underwent another VA 
diabetes mellitus examination, wherein he reported adhering 
to his restricted diet.  He reported no ketoacidosis in the 
interval since his last VA diabetes mellitus examination.  He 
likewise reported no hospitalizations for diabetes during the 
same interval.  He reported that his diabetic care provider 
(whom he saw every three to six months) had issued no 
restrictions on his activities because of diabetes.  He 
reported no visual problems or vascular symptoms.

He stated that for several years he had noticed numbness over 
his forearms and in all fingers, and that he sometimes 
noticed that his grip was "different."  He reported no 
activities that he could not perform because of numbness in 
his forearms and fingers.

On physical examination, the Veteran's eyes and skin were 
normal.  Neurological examination was also normal, with 
normal sensation in both arms to microfilament testing.  The 
examiner diagnosed him with type II diabetes mellitus; 
erectile dysfunction due to diabetes mellitus; and mild 
bilateral carpal tunnel syndrome.

At a September 2007 personal hearing before a Decision Review 
Officer, the Veteran stated that he suffered numbness in both 
arms.  He stated that the numbness in his arms "comes and 
goes."

In January 2009, the Veteran underwent another VA diabetes 
mellitus examination.  He denied any significant history of 
ketoacidosis or hypoglycemic reactions; and that, related to 
his carpal tunnel syndrome (diagnosed in September 2007), he 
had numbness in his hands "for the last couple of years," 
worse in the left hand than in the right hand.

On physical examination, the Veteran's eyes showed normal 
extraocular movements; his pupils were equal and reactive to 
light; and he denied any history of glaucoma, cataracts or 
laser surgeries.  His neck showed no increased jugular venous 
distention.  His upper extremities showed peripheral pulses 
were bilaterally symmetrical.  The Veteran showed decreased 
pinprick sensation in the legs and feet; absent vibratory 
sensation in the legs and feet; and decreased pinprick 
sensation in the hands.  He also showed, in the left hand, 
Tinel's sign (to detect irritated nerves) positive and 
Phalen's sign (a diagnostic test for carpal tunnel syndrome) 
negative.  Both tests were negative in the right hand.  His 
left hand grip was weaker than his right.

Among other things, the examiner diagnosed the Veteran with 
diabetes mellitus, type II, requiring insulin, poorly 
controlled; and bilateral carpal tunnel syndrome of mild to 
moderate severity in his left hand and of mild severity in 
his right.

The examiner offered the following opinion as to whether the 
Veteran's bilateral carpal tunnel syndrome was a secondary 
complication of the Veteran's service-connected diabetes: 
"It should be noted that carpal tunnel syndrome is more 
common in diabetic patients and as such service connection 
should be considered. . . .  Additional medical information 
[obtained from an online article] is as follows: Physicians 
have long recognized the association between diabetes 
mellitus and several pathologic conditions of the hand.  
[C]arpal tunnel syndrome [i]s one of the most commonly 
recognized conditions in diabetes mellitus.  Carpal tunnel 
syndrome has a well-documented correlation with diabetes 
mellitus.  Incidence of carpal tunnel syndrome is 
consistently reported as between 11 to 25% in numerous 
studies."  The Board interprets this opinion as indicating 
that the examiner thought it at least as likely as not that 
the Veteran's carpal tunnel syndrome was a secondary 
condition of his diabetes mellitus.

The Board finds that the Veteran is not entitled to an 
increased rating for diabetes mellitus, type II, with 
peripheral neuropathy, currently rated as 20 percent 
disabling.  As discussed above, a 40 percent evaluation is 
not warranted unless the Veteran's condition requires 
insulin, restricted diet, and "regulation of activities."  
The Veteran's condition clearly meets the first two 
requirements (insulin and restricted diet), but fails, 
however, to meet the third.

The term "regulation of activities" is defined as 
"avoidance of strenuous occupational and recreational 
activities."  38 C.F.R. § 4.119, DC 7913 (defining term 
within criteria for a 100 percent rating).  Accordingly, the 
Veteran's condition must require him to avoid strenuous 
occupational and recreational activities.  Camacho v. 
Nicholson, 21 Vet. App. 360, 363 (2007).  Furthermore, the 
regulation of these activities must be medically necessary, 
meaning that a veteran's contention that he is 
"regulat[ed]" in his activities must be supported by 
medical evidence.  Id. at 364.

In this case, the Veteran's examiners have not asked that he 
"avoid[ ] strenuous occupational and recreational 
activities."  Indeed, as was the case in Camacho, the 
Veteran's examiners in this case have consistently encouraged 
him to increase his physical activity, particularly his 
exercise regimen.  See Camacho v. Nicholson, 21 Vet. App. 
360, 366 (contrary to veteran's contention, evidence showed 
that his physician was advising and encouraging him to be 
"more physically active," not less).

The evidence shows that the Veteran indeed suffers from real 
physical limitations.  For example, he has difficulty 
standing or walking for more than fifteen minutes.  
Unfortunately for the Veteran, however, there is no evidence 
that any of the Veteran's physical limitations have been 
medically imposed.  In other words, there is no evidence in 
the record to indicate that he avoids "strenuous 
occupational and recreational activities" because his doctor 
has ordered him to do so.  The evidence is in fact to the 
contrary: the Veteran's physicians have consistently urged 
him to increase his physical activity.

Accordingly, the Board finds that an increased rating under 
Diagnostic Code 7913 is not warranted.

On the other hand, as will be discussed below, the Board does 
find that the Veteran is entitled to separate, compensable 
ratings for complications of his diabetes mellitus under 
Diagnostic Code 7913.  As noted above, noncompensable 
complications are not evaluated separately because they are 
considered part of the diabetic process under Diagnostic Code 
7913.  38 C.F.R. § 4.119, DC 7913, Note 1.

In the case at bar, the Veteran has been diagnosed with 
carpal tunnel syndrome as a complication of his diabetic 
condition.  Carpal tunnel syndrome is rated by analogy under 
38 C.F.R. § 4.124a, Diagnostic Code 8515, based on 
"paralysis of the median nerve."  Mild, moderate, and 
severe incomplete paralysis of the median nerve warrants 
ratings of 10, 20, and 40 percent, respectively, for the 
minor extremity, and ratings of 10, 30, and 50 percent 
respectively, for the major extremity.  A 60 percent rating 
is warranted where there is complete paralysis of the median 
nerve of the minor extremity; 70 percent is warranted for 
complete paralysis affecting the major extremity.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2009). 

The terms "mild", "moderate," and "severe" are not 
defined in the Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula to these terms, the Board 
evaluates all of the evidence to the end that its decisions 
will be "equitable and just."  See 38 C.F.R. § 4.6.  
Moreover, when an examiner uses particular terminology (such 
as "mild"), the Board considers the examiner's terminology 
in its decision, but it is not dispositive because the Board 
is required to evaluate all the evidence in arriving at an 
increased rating decision regarding.  38 C.F.R. §§ 4.2, 4.6.

The term "incomplete paralysis," in the context of 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis (whether due to partial regeneration 
or to the varied level of the nerve lesion).  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  See 38 C.F.R. § 
4.124(a), Note at "Diseases of the Peripheral Nerves."

Finally, when rating peripheral nerve injuries, VA considers 
the site and character of the injury, the relative impairment 
in motor function, trophic changes (changes pertaining to a 
nutritive effect on or quality of cellular activity), and 
sensory disturbances.  38 C.F.R. § 4.120.  The rating 
schedule for the peripheral nerves is for unilateral 
involvement; when there is bilateral involvement, VA combines 
the ratings with application of the bilateral factor.  See 38 
C.F.R. § 4.124(a), Note at "Diseases of the Peripheral 
Nerves."

In this case, and as noted above, the Veteran was diagnosed 
in September 2007 with carpal tunnel syndrome.  That 
diagnosis was confirmed in January 2009 when the Veteran was 
diagnosed with bilateral carpal tunnel syndrome of mild to 
moderate severity in his left hand and of mild severity in 
his right hand.  The evidence shows that he has intermittent 
numbness and tingling in his forearms and fingers, that his 
grip has gradually weakened and is weaker in his left hand, 
and that his hands show decreased pinprick sensation.

The Board finds the Veteran's condition merits separate 
ratings for his bilateral carpal tunnel syndrome.  The Board 
finds that his bilateral carpal tunnel syndrome is "mild" 
in his right hand and "moderate" in his left hand.

The Veteran here still retains full motor capacity in his 
upper extremities, except for his left hand, which has lost 
some of its grip.  The Veteran suffers from tingling and 
numbness, not loss of motor function, meaning that his 
condition, except for his left hand, is "wholly sensory."  
The Board finds the condition of the Veteran's left hand to 
be "moderate" because, in addition to the numbness and 
tingling, the Veteran has lost strength in his left-hand 
grip, thus affecting the motor capacity of his left hand.

Having so found, the Board determines that the Veteran is 
entitled to separate ratings for his bilateral carpal tunnel 
syndrome, namely 20 percent for his left hand and 10 percent 
for his right hand.  The Board defers to the RO to apply the 
bilateral factor.

The Board has considered whether the record raises the matter 
of an extra-schedular rating.  In exceptional cases, where 
the regular schedular ratings are found to be inadequate or 
impractical, so that justice may be done, VA may apply 
(subject to approval by either the Under Secretary for 
Benefits or the Director of Compensation and Pension Service) 
an "extra-schedular evaluation."  38 C.F.R. § 3.321(b)(1).  
As is the case with regular schedular ratings, the extra-
schedular evaluation must be "commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  Id.  Before an 
extra-schedular evaluation may be applied, VA must make a 
threshold finding.  Specifically, it must determine that the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the regular schedular ratings are not 
inadequate.  Significantly, the regular schedular ratings 
provide for higher ratings for the Veteran's service-
connected diabetes and its compensable complications, but 
evidence supporting higher ratings has not been submitted.  
Moreover, the Veteran's case does not present a truly 
"exceptional or unusual disability picture."  Therefore, 
the Board finds that referral of the case for consideration 
as to whether an extra-schedular rating should be assigned is 
not warranted.

The Board has likewise considered whether to assign staged 
ratings (separate ratings assigned for separate time 
periods).  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  The Board finds, however, that there is no need to 
apply staged ratings in the present case because the weight 
of the credible evidence shows that the Veteran's service-
connected diabetes mellitus has been 20 percent disabling 
since March 15, 2004 (the date the Veteran filed his claim 
for increased rating).  Finally, his bilateral carpal tunnel 
syndrome has been 10 percent disabling, but no more, in his 
right hand, and 20 percent disabling, but no more, in his 
left hand, since September 19, 2007 (the date he was first 
diagnosed with bilateral carpal tunnel syndrome).

In arriving at these conclusions, the Board has applied the 
reasonable doubt doctrine and has given the Veteran the 
benefit of the doubt wherever permissible.  See 38 C.F.R. § 
4.3; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board 
rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).




III.  Higher Initial Rating, PTSD

On March 15, 2004, the Veteran filed a claim for service 
connection for PTSD.  In September 2004, the RO established 
service connection for PTSD, and assigned a 10 percent 
evaluation, effective March 15, 2004.  The Veteran filed a 
notice of disagreement (objecting to the 10 percent 
evaluation), and submitted additional evidence to support his 
claim.  In August 2008, the RO reconsidered his claim and 
increased the evaluation to 100 percent, effective September 
27, 2005.

Unless specifically provided otherwise by statute, the 
effective date of an award for compensation benefits based on 
(1) an original claim, (2) a claim reopened after final 
adjudication, or (3) a claim for increase, is the date VA 
received the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Lalonde 
v. West, 12 Vet. App. 377, 382 (1999) (effective date of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection, but 
rather, on the date the application was filed with VA).  When 
VA receives a claim within one year of separation, the 
effective date of an award of disability compensation is the 
day following separation from service or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

Here, the Veteran filed his claim for service connection for 
PTSD on March 15, 2004.  When the RO eventually assigned a 
100 percent rating, however, it assigned an effective date of 
September 27, 2005 (the date the RO determined it was 
factually ascertainable that an increase occurred)-more than 
eighteen months after the date of the claim.  Accordingly, 
even though the Veteran has been assigned a 100 percent 
rating for his PTSD, the issue remains as to whether the 
evidence shows that his PTSD was more than 10 percent 
disabling during the period between March 15, 2004 (the date 
of his claim) and September 27, 2005 (the effective date of 
the increase to 100 percent).

As stated above, the RO rated the Veteran's PTSD as 10 
percent disabling, effective March 15, 2004, under Diagnostic 
Code 9411.  Under Diagnostic Code 9411, a 10 percent 
disability rating is assigned when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or when 
symptoms are controlled by continuous medication.

A 30 percent disability rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas (such as work, school, family 
relations, judgment, thinking, or mood), due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.

A maximum 100 percent rating is warranted where there is 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.

During March 2004 and April 2004, a private examiner compiled 
a behavioral health evaluation for the Veteran.  The 
Veteran's symptoms included feelings of frustration and 
disappointment (felt like the quality of his life had been 
significantly diminished because of the lasting negative 
effects of his Vietnam service); depression (felt like he had 
arrived at the point where he did not care any more); lack of 
a sense of direction in life; agitation; anxiety; feelings of 
guilt; impatience, irritability, and anger (reported 
particular frustration at others who offer advice on how to 
live his life); difficulty sleeping, even with medication; 
low energy and ambition (difficulty initiating tasks or 
activities); low self-confidence; hopelessness (no more 
desire to work out his problems); loneliness, even when 
around other people; avoiding rather than facing conflicts, 
problems, and difficulties; hypervigilance; abnormal startle 
response; difficulty concentrating; and feelings of impending 
death (thought he was going to die soon).

Mental status examination revealed a depressed mood with 
constricted affect.  He showed severe emotional distress 
characterized by dysphoria and anhedonia (inability to 
experience pleasure from normally pleasurable events).  His 
appearance was unkempt.  His recent and remote memory were 
impaired.  There was no mental confusion, and his speech was 
clear, though conversation was guarded and somewhat 
pressured.  He denied having delusions, hallucinations, 
obsessions, or compulsions.  He reported having very strong 
suicidal ideations and said that he thinks about death "all 
the time," and "the peace and quiet it would bring."  He 
denied any history of drug and alcohol abuse.
 
As to occupational history, the Veteran reported that after 
he was discharged from service, he worked for a time at Fort 
Rucker repairing helicopters.  Then, between approximately 
1989 and 1999, he worked in several civil jobs.  He reported 
that since 1999, he has been employed in "police work," and 
that he was currently working as a policeman in Brundidge, 
Alabama.

As to social history, the Veteran stated that we was 
currently married to his second wife, and that they had been 
married for twenty-seven years.  He reported one previous 
marriage of seven years.  He reported that he was the father 
of four children, ages fifteen to thirty-five.  He reported 
that his family was extremely uncaring and critical, and his 
home life was unpleasant.  He felt that no one understood 
him.  The examiner noted that the Veteran showed an 
introverted personality and that his withdrawal and isolation 
only served to exacerbate his symptoms.

The examiner diagnosed the Veteran with PTSD with severe 
impairment and assigned a Global Assessment of Functioning 
(GAF) score of 40.  The examiner observed that his prognosis 
was poor, that his problems were chronic, and that 
individuals with this profile "may require hospitalization 
to stabilize."  The examiner concluded by commenting that 
the Veteran "really needs to go inpatient" but "wishes to 
be seen outpatient where we will try to maintain him."

In May 2004, the Veteran underwent a VA examination for an 
initial evaluation for PTSD.  He described his symptoms as 
frequent nightmares (at least one per week) of traumatic 
events from Vietnam; insomnia (slept an average of about 
three hours per night); sleep disturbance (reported that he 
woke up about three times every night); night sweats brought 
on by his nightmares (on one occasion he awoke trying to 
"man-handle" his wife); adequate energy level; diminished 
self-esteem; daily intrusive memories; avoidance of things 
that trigger disturbing memories; loneliness (does not feel 
emotionally close to anyone); difficulty experiencing and 
expressing tender or affectionate feelings; irritability; 
easily angered over small things, but with no assaultive or 
violent reaction; hyper-startle reaction to unexpected, loud 
noises or sudden movements by others; hypervigilance 
(reported that he sits in restaurants in such a manner as to 
be able to watch people entering and leaving); and crowd 
avoidance.  He reported that upon his return from Vietnam, 
his first wife told him that he was different and that he had 
new problems, although she did not specify what the problems 
were and the Veteran was unaware of his problems at that 
time.

Mental status examination revealed an even mood with 
appropriate affect.  His appearance was clean and neat, and 
he was polite and cooperative.  His thought content and 
thought process were logical and relevant.  His speech was 
clear, though faster than normal.  His short-term memory and 
concentration were good.  His long-term memory appeared to be 
intact, although he stated that he could not remember many 
things about Vietnam.  He denied having delusions or 
hallucinations.  He denied a history of alcohol abuse or 
illegal drug use.  He denied homicidal ideation, but 
confessed to occasional suicidal ideations.  He reported that 
he had no current suicidal intent or plan.  He denied a 
history of suicidal attempts.
 
As to occupational history, the Veteran reported that after 
he was discharged from service, he worked as a police officer 
and security guard from 1974 to 1976, before re-enlisting in 
the Army.  After retiring from the Army in 1987, he worked as 
an aircraft mechanic for about eight months before being laid 
off.  He then worked for about six months as a cab 
dispatcher, and then for several months as an automobile 
mechanic, before obtaining a job as a civil service employee 
at Fort Rucker, Alabama.  He worked there for several years.  
In 1998, he was granted a medical retirement because of his 
medical problems.  Shortly thereafter, he began working as a 
police officer for the city of New Brocton, Alabama.  He was 
fired from that position in February 2003 after he repeatedly 
refused requests from his police chief to show him his blood 
sugar level readings.  The Veteran stated that he was 
currently employed as a police officer with the city of 
Brundidge, Alabama, and had been since February 2004.

As to social history, he stated that he married for the first 
time in 1967.  His first wife divorced him in 1975 due to 
incompatibility.  They had two children together, a son and a 
daughter.  The Veteran reported that he had a good 
relationship with both the (now-adult) children.  In 1976, 
the Veteran remarried.  At the time of the examination, the 
Veteran was still married to his second wife.  They, too, had 
two children together-a 26-year-old son and a 15-year-old 
daughter.  The Veteran reported that he had a good 
relationship with both of them.  He reported, however, that 
he had a poor relationship with his wife.  He reported that 
they frequently argued (with no physical altercations) and 
rarely cuddled or had sexual intercourse.  They rarely did 
other activities together; they sometimes watched videos and 
attended church together.  The Veteran attended his 
daughter's soccer games, but his wife rarely accompanied him.  
He stated that his wife did the shopping and managed the 
finances, and the Veteran and his daughter did most of the 
cooking.

The Veteran reported that he had about four friends, but 
rarely did anything with them other than call them on the 
phone occasionally.  He reported having no problems with his 
neighbors or the general public.  He stated that he enjoys 
his hobby of shooting weapons on a firing range.

The examiner diagnosed the Veteran with PTSD with mild to 
moderate impairment in his social and occupational 
adaptability.  The examiner assigned a GAF score of 60, 
without further comment.

In March 2005, the Veteran filed a notice of disagreement 
(objecting to the 10% evaluation that was assigned for his 
PTSD), wherein the Veteran further described some of his PTSD 
symptoms.  He stated that during the past year, since 
beginning his PTSD treatment, he almost killed a man who 
struck him in the face; pulled a gun on a man who tried to 
run him over (he refrained only because someone got between 
him and his "target"); and planned how to kill and 
eliminate the body of an individual who attacked his daughter 
(he thought better of it only because he assumed he would be 
the first person suspected of the act).  He added that it was 
becoming more and more difficult for him to control his 
temper, even at home, and that some things bother him that do 
not bother most people.

A VA outpatient treatment record dated May 2005 shows that 
the Veteran presented for ongoing PTSD treatment.  His 
symptoms included nightmares; exaggerated startle response; 
hypervigilance; irritability and argumentativeness; 
difficulty sleeping (reported being able to sleep two hours 
without interruption); and dull headaches about once a week.  
He confessed to having had homicidal ideations in the past.  
He also confessed to having entertained intermittent suicidal 
ideations.  He denied a history of drug use and stated that 
he consumed alcohol occasionally.  He stated that he had 
recently had auditory hallucinations (hearing a single voice 
address him by name in a pleasant sound) and visual 
hallucinations (seeing insects that crawled on their backs). 

Mental status examination revealed a moderately depressed 
mood.  His appearance was neat, his demeanor cooperative.  
His speech was fluent, and his recent memory was intact.  His 
insight and judgment were good.  He denied current suicidal 
or homicidal ideation.

As to social history, the Veteran stated that he was now a 
widower, as his wife had committed suicide in October 2004.

The examiner diagnosed the Veteran with profound PTSD, and 
did not assign a GAF score.

The Veteran obtained a letter from his private examiner, 
dated September 27, 2005, stating that the Veteran's 
condition continued to be "very severe."  The examiner 
wrote that the Veteran was very fragile emotionally and was 
subject to "rapid, acute decompensation."  He stated that 
his GAF score was at that time no more than 45, but was 
"subject to dip to around 30 without notice."

To summarize, between March 2004 and May 2005, the Veteran 
underwent several psychological evaluations.  His 
psychological examiners assigned him GAF scores for PTSD of 
40 and 60.  And in September 2005, the Veteran's private 
examiner stated that his GAF score was no higher than 45, and 
was subject to dip to around 30 without notice.  The GAF 
Scale is a reflection of the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 46-47 (4th ed. 1994) (hereinafter DSM-
IV).  VA assigns a disability rating based on "all the 
evidence of record" (including, in this case, an examiner's 
assignment of a GAF score) that "bears on" the Veteran's 
social and occupational impairment.  38 C.F.R. § 4.126(a).  
Accordingly, a GAF score is one factor to be considered, but 
in no case is it dispositive, in making a rating 
determination.  See VAOPGCPREC 10-95, 60 Fed. Reg. 43,186, 
43,186 (Aug. 18, 1995) (VA General Counsel opinion to the 
effect that VA may reference "medical reports which employ 
[DSM-IV] adaptive-functioning assessment scales," but 
cautioning that the "utility of such reports may be limited 
by differences between the terminology and disability levels 
used in those scales and those employed in [VA 
regulations]").

GAF scores between 51 and 60 generally reflect "[m]oderate 
symptoms" (such as flat affect, circumstantial speech, 
occasional panic attacks) or "moderate difficulty in social, 
occupational, or school functioning" (for example, few 
friends, conflicts with peers or co-workers).  DSM-IV 46-47.

GAF scores of between 41 and 50 generally reflect "[s]erious 
symptoms" (such as suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or "any serious impairment in 
social, occupational, or school functioning" (for example, 
no friends, unable to keep a job).  DSM-IV 46-47.

GAF scores between 31 and 40 generally reflect, as relevant 
here, "major impairment" in several areas, such as work or 
school, family relations, judgment, thinking, or mood (for 
example, depressed man avoids friends, neglects family, and 
is unable to work).  DSM-IV 46-47.

Resolving all doubt in the Veteran's favor, the Board finds 
that a 70 percent disability rating is warranted during the 
period beginning March 15, 2004 (the date of the claim), and 
ending September 26, 2005 (the day before the effective date 
when his PTSD goes to 100 percent).  As noted, a 70 percent 
rating is warranted where the psychiatric condition produces 
occupational and social impairment, with deficiencies in most 
areas (such as work, school, family relations, judgment, 
thinking, or mood), due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The Board finds the most significant factors in assigning 
this rating to be the Veteran's suicidal and homicidal 
ideations; his near-continuous depression; his anger; and his 
social isolation.  It is true that throughout the relevant 
time period, the Veteran's speech, thought process, and 
mental cognition have been intact, and further, that the 
Veteran's VA examination revealed that his PTSD had only a 
mild to moderate effect on his social and occupational 
adaptability.  Nevertheless, the Board finds that the weight 
of the evidence shows that during the relevant time period 
the Veteran suffered from "very severe" and "profound" 
PTSD.  The Board has evaluated all the evidence and finds 
that the Veteran's symptoms, on the whole, warrant a 70 
percent rating.

In so deciding, the Board also finds that the Veteran's 
disability does not warrant more than a 70 percent rating.  
During the applicable period, he did not show "total 
occupational and social impairment" due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Nor did he 
show any other symptoms that would warrant a finding of total 
social and occupational impairment.  His symptoms, serious as 
they are, did not totally impair his ability to function 
during the applicable period.  He was employed as a police 
officer during most, if not all, of the applicable period.  
Accordingly, an evaluation in excess of 70 percent is not 
warranted.

The Board has considered whether the record raises the matter 
of an extra-schedular rating.  In exceptional cases, where 
the regular schedular ratings are found to be inadequate or 
impractical, so that justice may be done, VA may apply 
(subject to approval by either the Under Secretary for 
Benefits or the Director of Compensation and Pension Service) 
an "extra-schedular evaluation."  38 C.F.R. § 3.321(b)(1).  
As is the case with regular schedular ratings, the extra-
schedular evaluation must be "commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  Id.  Before an 
extra-schedular evaluation may be applied, VA must make a 
threshold finding.  Specifically, it must determine that the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the regular schedular ratings are not 
inadequate.  Significantly, the regular schedular ratings 
provide for higher ratings for the Veteran's PTSD, but 
evidence supporting a rating in excess 70 percent has not 
been submitted.  Moreover, the Veteran's case does not 
present a truly "exceptional or unusual disability 
picture."  During the applicable period, the Veteran was 
never hospitalized for his PTSD, and as stated above, he 
worked as a police officer during most, or all, of the 
applicable period.  Therefore, the Board finds that referral 
of the case for consideration as to whether an extra-
schedular rating should be assigned is not warranted.

The Board has likewise considered whether to assign staged 
ratings (separate ratings assigned for separate time 
periods).  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The Board finds, however, that there is no need to 
apply staged ratings in the present case because the weight 
of the credible evidence shows that the Veteran's service-
connected PTSD was 70 percent disabling, but no more, between 
March 15, 2004 (the date of the claim) and September 26, 
2005.

In arriving at this conclusion, the Board has applied the 
reasonable doubt doctrine and has given the Veteran the 
benefit of the doubt wherever permissible.  See 38 C.F.R. § 
4.3; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board 
rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).




ORDER

Entitlement to an increased rating for diabetes mellitus, 
type II, with peripheral neuropathy, currently rated as 20 
percent disabling, is denied.

A 10 percent disability rating, but no more, for carpal 
tunnel syndrome of the right hand is granted, effective 
September 19, 2007, subject to the laws and regulations 
governing the payment of monetary awards.

A 20 percent disability rating, but no more, for carpal 
tunnel syndrome of the left hand is granted, effective 
September 19, 2007, subject to the laws and regulations 
governing the payment of monetary awards.

An initial 70 percent disability rating, but no more, for 
PTSD is granted, prior to September 27, 2005, subject to the 
laws and regulations governing the payment of monetary 
awards.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


